﻿Mr. President, the forty-fifth session of the United Nations General Assembly has begun in political and economic circumstances which are particularly alarming for the international community as a whole. Peaceful solutions to all the questions to be considered during your presidency are hoped for. On behalf of the people of Zaire and its President, Marshal Mobutu Sese Seko, I therefore congratulate you on your unanimous election to this important post in our Organisation. Your outstanding intellectual and moral qualities, coupled with your long experience as a statesman in Malta, are an absolute guarantee of the success of the work of the current session of the General Assembly, I assure you that my delegation is fully prepared to make a positive contribution throughout your term of office.
I should like, furthermore, to acknowledge the praiseworthy work done by your predecessor, Mr. Joseph Garba of the Republic of Nigeria. I feel it my duty to pay a warn tribute to him for the progress he helped our Organisation to make in its constant guest for peace throughout the world and for the dynamism he displayed throughout his term of office.
My delegation wishes to pay a well-deserved tribute to the Secretary-General of our Organisation, Mr. Javier Perez de Cuellar, for his tireless efforts on behalf of international peace and security, efforts that are leading to the peaceful settlement of conflicts throughout the world, and to express its great appreciation to him for the outstanding manner in which he has discharged his difficult functions as the artisan and corner-stone of our Organisation.
Having enhanced its prestige and seen its ideals triumph, our Organisation should be proud to count among its Members today the new Republic of Namibia and the Principality of Liechtenstein. Zaire welcomes the presence of the delegations of these two fraternal countries in our midst at the current session and assures them of our co-operation, both in the United Nations and between our respective countries.
At a time when a new wind is blowing throughout the world, bringing hope for democratic renewal in Eastern Europe as well as in Africa and Latin America and fostering the emergence of a climate of confidence in East-West and North-South relations, the international community is once again faced with a renewal of tension in the Persian Gulf and in the Middle East which challenges the values, the principles and the rules of international law calling for the peaceful settlement of disputes. 
The Middle East crisis, which, recently, has been marked by the massacre of innocent civilians in the occupied Arab territories of the West Bank and the Gaza Strip - events that fanned the flame of the intifidah - aroused the conscience of the entire world when, on 25 May last, the Security Council was convened in Geneva to consider the situation and to find an appropriate solution. Tension in that part of the world had reached its peak, and no one expected tension to break out in an area so close to a region already troubled by the absence of peace and security since 1945,
In the Middle East, Iraq's invasion and illegal occupation of Kuwait are the last straw and justify the presence of naval and air forces from other military Powers in the region. But this presence exposes the entire region to the risk of an armed conflagration, probably to a war, whose victims, once again, would be the innocent - women, children and people who, motivated by a spirit of friendship and co-operation, came from all parts of the world to make their contribution to the development of that desert region.
The entire international community, whose representatives are assembled at this forty-fifth session of the General Assembly, has been called upon to deal with the crisis and, if possible, to find a peaceful solution. My country will continue to join all peace- and justice-loving members of the Security Council in the search for a peaceful settlement to the conflict, so that the Kuwaiti people may regain the independence of which they have bee, robbed and its sovereignty as a Member of this Organization.
At the same time, we must deal with the question of Palestine, which is the crux of the Middle East conflict. We must see to it that Security Council resolutions 242 (1967) and 338 (1973) are implemented in an effective manner, as those resolutions define the conditions for the establishment of a just and lasting peace in the Middle East - namely, the inadmissibility of the acquisition of territory by force or by war; the withdrawal of Israeli armed forces from Arab territories occupied since 1967; the termination of all belligerency; respect for, and recognition of, the sovereignty, territorial integrity and political independence of every State in the area, and its right to live in peace within secure and recognized borders free from threats or acts of force; and the necessity for achieving a just settlement of the refugee problem and for guaranteeing the territorial inviolability and political independence of every State in the area.
The Security Council, in resolution 338 (1973), decided that negotiations between the parties to the fighting in the Middle East should begin immediately, but these people continue to oppose any spirit of dialogue and negotiation. Thus, it is incumbent on the international community to bring about between the protagonists a disposition for peace and discussion, all the while overcoming psychological, historical, legal and other obstacles.
Certainly my delegation is convinced that peace requires, first and foremost, justice and equality for the Arab people of Palestine, who, like the people of Israel, have a right to a homeland and a State. This has long been understood by the United Nations General Assembly, which, on 29 November 1947, laid down the principles for a Jewish State and for a Palestinian Arab State by adopting resolution 181 (II), which contained the Plan of Partition of Palestine. Zaire places its hope in the United Nations, which, within the scope of its historic responsibilities, gave a State to the Jews of the Diaspora and decided on the creation of a Palestinian Arab State, which it must now succeed in setting up. Similarly, the international status of Jerusalem must be safeguarded in accordance with the relevant resolutions of the General Assembly. 
As for Lebanon, my delegation believes that the General Assembly should constantly follow developments in that country and, in this regard, adopt a firm position - one that would preserve the territorial integrity, unity and sovereignty of the country, so that an end might be put to all external interference and foreign military presence in that State which is a Member of the United Nations. Zaire will work to promote co-operation with Arab countries in the context of South-South relations.
Asia, which continues to see tension in Afghanistan, in Cambodia and in the relations between the two Koreas, in spite of the withdrawal of Soviet forces from Afghanistan and the announced, but not yet verified, withdrawal of Vietnamese forces from Cambodia, seems to be bogged down in talks, which have not yet led to substantial progress. Indeed, in Afghanistan the conditions of peace that should encourage the return of Afghan refugees, primarily from Pakistan, have not yet been brought about.
In Cambodia, the political factions, which met at the initiative of the countries of the Association of South-East Asian Nations, as well as in Paris with the co-operation of the permanent members of the Security Council, have not yet managed to achieve satisfactory progress towards the establishment of a democratic State, unified and within the Movement of Non-Aligned Countries.
We welcome also the unification of the two Yemens and, as of 3 October 1990, of the two Germanys. This new era of unification should extend to the two Koreas, whose absence from the United Nations has been a handicap. It has been observed that the United Nations framework enabled both the two Germanys and the two Yemens to embark on fruitful contacts, which were the basis for the negotiations leading to the accords that we all welcome. Therefore my delegation is of the view that admission of the two Koreas to the United Nations, in whatever way they choose, would be likely to accelerate the process of negotiations towards unification.
This year 1990 - has been a historic one for Africa. Important events have marked the political life of the continent after 30 years of independence for most of its countries. The freeing of Nelson Mandela, after 27 years of illegal detention in South African prisons, the independence of Namibia, obtained at the cost of great loss of human life, the victorious struggle waged by the South West Africa People's Organization, which the international community supported in every possible way, and, finally, the democratization process that gave pride of place to a multi-party system in many countries, including my own, illustrate that 1990 has been a political turning-point for Africa as a whole.
There is no doubt that an unprecedented economic recession, compounded by the weight of external indebtedness, has characterized the African economy, in spite of the praiseworthy efforts made by a substantial number of African Governments in the framework of structural adjustment and of agreements with the International Monetary Fund.
The progress that has been achieved in the political sphere has, however, met the hopes of the African peoples. Indeed, the political changes currently under way in Africa, with a view to the increased democratization of its institutions, are justified, on one hand, by a wave of democratic renewal, which has swept over the countries of Eastern Europe, and, on the other hand, by the determination of African peoples to enter into a new period of democracy in which the participation of all Africans in the management of public affairs will be increased. 
In Zaire, specific action has been taken, after broad consultations of the population, conducted by the Head of State, to advance towards democratic reforms, which should lead towards the Third Republic. It was solely the political will of the Zairian people that underlay the adoption of a multi-party system; no foreign State brought any pressure whatsoever to bear. This new path chosen by the Zairian people can in no wise be interpreted as being the result of any concession made in order to obtain additional official development aid; the decision was taken by the Zairian people itself.
It should be stated in this regard that no linkage should be attempted between aid and democracy in Africa, for that might draw the economic, trading and co-operation relations between Africa and its foreign partners into a new style of international relations, one based on diktat.
At this point I should like to appeal to the international community: all peace-loving and justice-loving States should show their solidarity and increase their co-operation with African States, so that Africa will not be marginalized, to the advantage of other regions of the world, at a time when all African States want to make fundamental changes in the political and economic orders in their countries.
In southern Africa, the granting of independence to Namibia on 21 March, which expanded the frontiers of freedom in Africa, was cause for justifiable pride for the whole continent. The South West Africa People's Organization (SWAPO) won the elections in Namibia by democratic means and raised to the highest position in the land a valiant son of Africa, the uncontested leader of SWAPO, now the first President of the Republic of Namibia, Mr. Sam Nujoma. On behalf of the Zairian Government and people, I should like to pay a resounding tribute to him and to our brothers, the people of Namibia, for having overcome the illegal occupation of Namibia and freed their country from the colonial yoke. 
Bordering this new independent State, there are new political developments under way since the accession to power of President De Klerk and the freeing on 11 February of Nelson Mandela, a worthy and distinguished son of Africa who embodies in his own person the struggle against racial discrimination, racism and apartheid. The steps taken so far by President De Klerk are, in our view, a prelude to the radical changes which must be made towards the total dismantling of apartheid in South Africa. Zaire wishes to reaffirm its solidarity with the oppressed people of South Africa and give assurance of its total support in this crucial phase of the struggle.
Zaire stands beside that indomitable fighter for the freedom and equality of peoples, Nelson Mandela, and pays him a well-deserved tribute for his courage, far-sightedness and unselfishness, which will leave an indelible mark on the history of his country.
Zaire will support any action the General Assembly may plan with a view to speeding up the effective implementation of the Declaration adopted by the General Assembly at its sixteenth special session, devoted to apartheid. My country believes in dialogue, and particularly in the one which has just been launched by President De Klerk and the Vice-President of the African National Congress of South Africa (ANC), Nelson Mandela, between the two communities in South Africa, white and black, a dialogue which should lead to the total eradication of apartheid and the advent of a democratic and non-racial society in South Africa.
The recent confrontations which have pitted blacks against each other should end, and in their place there should be coherent, co-ordinated and well-orchestrated action by the black leaders round the flag of an undisputed leader able to represent the black community as a whole in the negotiations which have now begun. 
In northern Africa, more specifically in Western Sahara, the Secretary-General is continuing his efforts, which we firmly support, for the holding of a referendum there. My delegation wishes the Secretary-General complete success in achieving that objective.
If there is one area which is closely bound up with the economic and social development of third-world countries, it is disarmament. General and complete disarmament, as it is construed in the Declaration of the tenth special session of the General Assembly, devoted to disarmament, no longer seems merely an ideal to be pursued by Member States thanks to the relaxation in international relations between East and West that began in Washington on 7 December 1987, when the United States of America and the Soviet Union signed the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles, which was ratified in June 1988.
In the area of multilateral negotiations, tangible results have been achieved in the area of chemical weapons, and we understand that the draft convention prohibiting the production, stockpiling and use of chemical weapons is to be finalised by the Conference on Disarmament at Geneva in the near future.
We all know that the eighteenth special session of the General Assembly, held in New York between 16 and 20 April of this year, devoted to international economic co-operation and, in particular, to revitalising growth and development in the developing countries, challenged the international community when it declared that: "In an increasingly interdependent world, the developing countries should play an important role in the growth and expansion of the world economy for the progress and prosperity of all peoples." fA,S-18,l4. p. 5. para. 31. It also asked Member States to be prepared, in a new spirit of solidarity, to demonstrate a new will to act at the international level in an integrated manner in order to improve the international economic environment and to speed the expansion of the world economy and the economic growth of the developing countries.
In the face of the internal and external factors which hinder development in under-equipped countries, my delegation believes that the establishment by the international community of a consistent investment policy in the developing countries could increase their productive capacity and help them, through increased exports, to obtain more substantial currency resources for financing their own development and for paying off their external debts.
In this way, the climate of confidence created by the democratisation process which has begun in most third-world countries could turn out to be a factor of fundamental importance in promoting North-South relations and could encourage the release of new technologies to benefit those countries, in the form of partnerships or joint ventures.
In dealing with the debt issue, it should be pointed out that the management of public and private indebtedness has been made more difficult by the extreme instability of interest and exchange rates. In the face of that instability, the financial markets have developed a number of techniques, first called the Baker Plan and later the Brady Plan, to enable debtors to defer payments, reduce costs and decrease the likelihood of unpleasant surprises caused by changes in interest and exchange rates. 
The Baker Plan, which was based on the hypothesis of more rapid economic growth to enable debtor countries to solve their indebtedness problems, did not bear fruit for the simple reason that it was based on the low export earnings of the debtor countries in international markets caused especially by protectionist measures and the reduction in direct investment flows, not to speak of stagnation and external assistance, which led to a slowing down of economic growth rates and even to negative growth rates in many cases.
Our appeal for investment is thus largely justified by this analysis: by the end of 1989, the total indebtedness of all the developing countries had reached $1.290 billion, of which $264 billion was African.
With a view to finding some grounds for understanding in dealing with the environment and development, we should mention a graver threat to our planet, the risk of the emission of carbon dioxide into the atmosphere causing a greenhouse effect. An increase in the planet's average temperature will lead to a change in rainfall levels and a deterioration in crop conditions in the major temperate and grain-producing areas.
In this respect, my country joined in the Hague Declaration on the depletion of the ozone layer and on atmospheric pollution and climate change. It supports the development of a framework convention in order to preserve our planet and the future of mankind.
Zaire, which has 47 per cent of Africa's tropical forests within its territory, is helping to protect the natural environment by increasing to 15 per cent of its territory the protected reserves where rare species such as the okapi, the white rhinoceros and the gorilla live in full freedom.
As one of the countries that initiated the World Charter for Nature, Zaire has set up a national committee to follow up on the preparatory work of the United Nations Conference on Environment and Development to be held in Brazil in 1992. Furthermore, Zaire supports the proposal to strengthen the role of the United Nations Environment Programme. The Programme's impact can only be more visible with the creation of subregional representation and with participation at the grassroots level in the world effort to protect the environment.
Last weekend the World Summit for Children gave special attention to the needs and protection of children and the consideration that should be given to every child in the world. My delegation fully agrees with the principle that every child has the right to enjoy all the rights recognized and guaranteed by the Universal Declaration of Human Rights without any distinction as to race, ethnic group, colour, sex, language, religion, political views or other opinions, and without any such distinction with regard to a child's parents or legal guardian. That is why my country duly appreciates the World Summit of Heads of State and Government just held at the Headquarters of the Organization with a view to expressing most solemnly the support of all nations for respect for children's rights. It should be pointed out that the Convention on the Rights of the Child was signed by my country, which has already ratified it.
In conclusion, I reaffirm on behalf of my delegation, and on my own behalf, the dedication of my country, Zaire, to the principle of the sovereign equality of Member States as laid down in the United Nations Charter. There is no need here perhaps to recall once again that pursuant to the Charter of our Organization Member States have proclaimed their faith in fundamental human rights, in the dignity and worth of the human parson and in equal rights for men and women, and have declared themselves resolved to foster social progress and to establish better living conditions in greater freedom. 
Zaire intends to continue its active participation in the activities of the United Nations, whose role would seem to be decisive in the area of international peace and security. As a member of the Security Council and of the Movement of Non-Aligned Countries, Zaire will spare no effort to bring about the triumph of right, justice, equity and equality, all of which underpin any activity of our Organisation to safeguard peace throughout the world.
The encouraging results of the efforts of all mankind show that, given the concern and determination of all, international peace and security can be maintained, h positive overview, however minimal, makes us optimistic for the future. May this forty-fifth session help to increase such optimism.
